Citation Nr: 0514936	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected 
varicocele, currently evaluated as 0 percent disabling 
(noncompensable).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.  Service connection for the disability in issue has 
been in effect since February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the 0 percent 
(noncompensable) evaluation that had been in effect for 
service connected varicocele.  It appears that the veteran 
was also claiming service connection for varicose veins 
involving a lower extremity.  The RO denied service 
connection for that disability by rating action in April 2004 
and it does not appear that the veteran has appealed that 
rating action; accordingly, the service connection issue is 
not before the Board at this time and this decision will be 
limited to the question of an increased rating for the 
varicocele.

In addition, in May 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


FINDING OF FACT

The veteran's service connected varicocele is manifested by 
complaints of tenderness and swelling; on recent examination, 
the varicocele was asymptomatic and there is no evidence that 
the condition has required treatment in recent years.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent 
(noncompensable) for left varicocele have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(b)(2), 
Part 4, §§ 4.1, 4.2, 4.10, 4.20, 4.27, 4.31, 4.115a, 4.115b, 
Diagnostic Code 7525 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected varicocele has been evaluated 
as 0 percent disabling (noncompensable) since February 5, 
1946, and is rated under diagnostic code 7599-7525.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27.  

The RO rated the veteran under diagnostic code 7525, 
epididymo-orchitis, chronic only, which is rated as urinary 
tract infection.  Compared to the other disabilities 
available for analogy, the anatomical location and the rating 
criteria necessary of hospitalization and of "intensive 
management" make for an adequate analogy.

The relevant medical evidence includes VA progress notes from 
November 2000 and a VA Genitourinary (GU) examination from 
June 2002.  

The VA progress notes do not refer varicocele, though they do 
refer to varicosities of the right leg.

The VA GU examination from June 2002 showed left varicocele, 
which was moderate with no swelling or redness.  The 
veteran's testicles were normal, he did not have surgery and 
he did not have loss of the male creative organ.  .  

Under the criteria for diagnostic code 7525, orchitis is 
rated as urinary tract infection, and it is provided that a 
10 percent rating requires long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management.  A 30 percent rating requires recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring intensive management.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

There is no evidence of intensive management of varicocele or 
frequent hospitalization, i.e., the veteran's varicocele does 
not require the degree of medical attention commensurate with 
a 10 percent rating.  Drug therapy is not required and 
moreover, it appears that the varicocele was essentially 
asymptomatic on examination in 2002.  Because the veteran 
does not meet the requirements for a compensable rating for 
varicocele the current zero percent rating is correctly 
assigned.  38 C.F.R. § 4.31.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Consideration has been giving to rating the varicocele by 
analogy to a painful scar.  Under 38 C.F.R. § 118, DC 7804 a 
10 percent evaluation is warranted for a superficial scar 
that is painful on examination.  As the veteran's varicocele 
was not shown to be painful on examination, he is not 
entitled to a 10 percent rating under DC 7804.

The Board has considered other diagnostic codes that concern 
the affected area.  Because there is no record of atrophy of 
one or both of the testes, nor removal of one or both testis, 
DCs 7523 and 7524 do not apply.  See 38 C.F.R. § 4.115b, DC 
7523 and 7524.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

With respect to the claim for an increased evaluation for 
service-connected varicocele the Board finds that the VCAA 
notice requirements have been satisfied.  With regard to 
element (1), above, the Board notes that the RO sent the 
veteran a duty to assist letter in May 2002 that informed him 
of the type of information and evidence necessary to 
establish entitlement to an increased evaluation.  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC) he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
December 2003 SOC letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the SOC supplied 
the veteran with the complete text of 38 C.F.R. § 3.159, 
which explains what evidence the VA will seek to provide and 
what evidence the claimant is expected to provide.

Finally, with respect to element (4), the Board notes that 
the RO's May 2002 letter contained a specific request that 
the veteran provide additional evidence in support of his 
claim.  He was asked to tell VA about any other records that 
might exist to support his claims, and was informed that he 
should "[s]end the information describing additional 
evidence or the evidence itself" to the RO.  In addition, he 
was supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) by way of the SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation of greater than 0 percent disabling 
(noncompensible) for varicocele is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


